Citation Nr: 1223772	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for residuals of a left shoulder injury with degenerative joint disease (DJD) and muscle atrophy (non-dominant).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958, with additional service in the National Guard.
	
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

At the May 2012 Travel Board Hearing, the Veteran reported that his left shoulder disability rendered him unemployable.  Specifically, the Veteran reported that his left shoulder disability badly affected his employment.  Additionally, he said he could not do his job as a heavy equipment mechanic.  The Board interprets this statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Although the RO has previously adjudicated this issue, a TDIU claim is nonetheless part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for residuals of a left shoulder injury.  Therefore, his TDIU claim is part of the increased rating claim for residuals of a left shoulder injury and the Board has jurisdiction over both issues. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 30 percent for residuals of left shoulder injury with DJD and muscle atrophy (non-dominant), and a TDIU.

The Veteran contends that his left shoulder disability is worse than the evaluation assigned.  The Veteran was last given a VA examination in February 2009 in order to establish the severity of his service-connected left shoulder disability.  At the May 2012 Travel Board Hearing, the Veteran reported that he had scraping and pain with motion of his left shoulder.  Additionally, he reported having left hand numbness and shaking.  Furthermore, the Veteran reported that his left shoulder disability badly affected his job as a mechanic.  

In this particular case, the February 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected residuals of a left shoulder injury.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment at the VA through September 2010.  At the May 2012 Board hearing, the Veteran reported that x-rays were taken of his left shoulder nine months ago.  These records have not been associated with the claims folder.  Because it appears that there may be outstanding VA medical records dated after September 2010 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected left shoulder disability.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from September 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

2) The Veteran should be scheduled for a VA orthopedic examination to determine the current manifestations of his left shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

Specifically, the VA orthopedic examiner should address the following: 

A. Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected left shoulder disorder, to include the muscle groups. 

B. If manifested by scapulohumeral articulation, ankylosis (such that the scapula and humerus move as one piece) state whether the ankylosis is favorable, unfavorable, or intermediate (between favorable and unfavorable).

C. If manifested by other impairment of the humerus, state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder. 

D. If manifested by impairment of the clavicle or scapula, state whether the disability is manifested by any of the following: dislocation, nonunion with loose movement or without loose movement, or malunion.

E. Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's left shoulder.  All ranges of motion should be expressed in degrees.  

The examiner should also be asked to determine whether the left shoulder exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Furthermore, the examiner should also specifically comment on the effects of the Veteran's left shoulder disability on his occupational functioning and daily activities.  The examiner should opine as to whether the Veteran's service-connected disabilities (left shoulder, hearing loss, and tinnitus) renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC readjudicate the Veteran's claims.  If a claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



